MEMORANDUM **
Ronald Eugene Pierce appeals pro se the district court’s denial of his “petition for lack of jurisdiction under the Commerce Clause.” Pierce contends that 18 U.S.C. § 922(g)(1) is an unconstitutional exercise of Congress’s authority under the Commerce Clause. We dismiss this appeal for lack of jurisdiction.
Ml pending motions are denied.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *920courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.